Citation Nr: 0912746	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in the Republic of 
Vietnam.

2.  Entitlement to an initial compensable evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Huntington, West Virginia.
 
The issue of service connection for a skin disorder was 
previously before the Board in February 2006, at which time 
the Board denied the claim.  The Veteran subsequently 
appealed the Board's February 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court vacated and remanded the decision because it failed to 
provide adequate reasons and bases for failing to obtain an 
adequate VA examination and opinion on the issue of whether 
his current skin disorder is related to service, including as 
a result of his exposure to herbicides in Vietnam.  The 
requested development is detailed below.

Also, during the pendency of the above-mentioned appeal to 
the Court, the Veteran also perfected an appeal to the Board 
on the issue of entitlement to an initial compensable rating 
for hearing loss.  Generally, the Board's jurisdiction is 
predicated upon an appeal having been filed on an issue or 
issues in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2008).  As a timely appeal has 
been filed, the Board has jurisdiction over the claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

With regard to the Veteran's claim for service connection for 
a skin disorder, the Board finds that additional development 
is required to satisfy VA's obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In the present case, the medical evidence reflects a current 
diagnosis of xerosis.  Furthermore, the Board notes that the 
Veteran has offered competent statements regarding 
symptomatology of rashes he experienced beginning in active 
military service, and there is evidence to indicate that his 
current skin disorder may be related to service.  
Specifically, service treatment records revealed treatment 
for and complaints of a rash in service, diagnosed as tinea 
versicolor.  Further, post-service medical evidence revealed 
that he sought treatment for skin-related symptoms after his 
discharge from service, including treatment for generalized 
eczematous dermatitis, verruca vulgaris, and seborrheic 
dermatitis.  Moreover, as the Veteran has produced competent 
evidence that he served in the Republic of Vietnam, exposure 
to herbicide agents may be presumed unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

However, there is insufficient competent medical evidence of 
record to make a decision on the claim.  In this case, a 
medical examination and opinion is required to determine 
whether the Veteran's currently diagnosed skin disorder is 
related to service, including whether his current disorder is 
related to herbicide exposure or is otherwise related to his 
in-service pathology, diagnosed as tinea versicolor.

The Board acknowledges that there is an April 2003 VA 
examination of record but finds that this examination is not 
sufficient to fulfill the VA's duty to assist pursuant to 
VCAA.  First, the examination does not provide any reasons or 
bases for opining that the Veteran's current skin disability 
is "as likely as not" related to exposure to Agent Orange.  
Second, the VA examination also did not proffer an opinion as 
to whether the Veteran's diagnosed skin disability is related 
to the symptoms he demonstrated in service.  The VA 
examiner's ambiguous conclusion that his "current skin 
condition is different from the tinea versicolor which was 
documented in military records" also lacks a clear rationale 
for its findings in light of the medical evidence of record.  
For these reasons, the Board finds that an appropriate VA 
examination and medical opinion is required to determine the 
nature and etiology of his current skin disorder.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

Next, as to the Veteran's claim for entitlement to an initial 
compensable evaluation for hearing loss, it is noted that in 
his January 2008 VA Form 9, he requested a hearing before the 
Board and indicated his preference that the hearing be held 
at the local RO (Travel Board hearing).  

The Veteran has a right to a hearing before the issuance of a 
Board decision. 
38 U.S.C.A. § 7102, 7104; 38 C.F.R. §§ 3.103(a), (c), 19.9, 
19.25, 20.704.  Therefore, he must be afforded a Travel Board 
hearing before a Veterans Law Judge prior to the Board's 
adjudication of his claim.  Since such hearings are scheduled 
by the RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  On the issue of entitlement to a 
compensable evaluation for hearing loss, 
the RO should make arrangements to 
schedule the Veteran for a Board hearing 
at the RO in accordance with 38 C.F.R. § 
20.704.  He and his representative should 
be given appropriate notification of the 
hearing date.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his skin 
disorder.  The examiner is directed to 
review the entire claims file and discuss 
the skin pathology noted in the service 
treatment records, which was diagnosed as 
tinea versicolor, and provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the Veteran's current skin 
disability is related to service.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
skin disability is related to exposure to 
herbicides in service.  All opinions are 
to be accompanied by a clear rationale 
consistent with the evidence of record.  
In this regard, the examiner should point 
to acceptable medical principles and/or 
medical text evidence to support all 
opinions given.

3.  The RO should then readjudicate the 
claims on appeal.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




